Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-11 are objected to because of the following informalities:  The claims 3-11 depend on claim 1 which was canceled.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over TAUB et al (EP 1 549 244 B1) in view of MARTIN et al ().
As per claim 2, Taub teaches the claimed “method for a treatment plan for orthodontic movement of natural teeth,” the method comprising: “Acquiring data of oral anatomy of a patient; Creating a treatment plan for the patient for orthodontic movement of natural teeth, the end result of the treatment plan for the patient being a 3D model; Printing out a physical model of 3D model” (Taub, the orthodontic treatment to move the natural teeth from an initial positions to its desired locations are widely practiced (official notice; [0011], [0020], [0021], [0028]); “Mounting the physical model of the maxillary arch and mandibular arch of the patient's oral anatomy onto a dental articulator” (Taub, [0022], [0024]) “to evaluate if at least one of the following exists: 1) if the functional occlusion data of the patient is in centric relation or 2) if malocclusion exists between the maxillary arch and the mandibular arch; Applying any corrections to the 3D model from the step of determining if malocclusion exists, to create functional occlusion data” (Taub, [0013], [0019], [0022], [0025], [0026], claim 10); and “Creating orthodontic appliances from the virtual treatment solution” (Taub, [0026]).  It is noted that Taub does not explicitly teach “Combining the functional occlusion data with data of the oral anatomy of the patient to create a virtual treatment solution; and Creating orthodontic appliances from the virtual treatment solution.”  However, Martin teaches that the use of articulator to create a virtual treatment solution such as claimed “Combining the functional occlusion data with data of the oral anatomy of the patient to create a virtual treatment solution” is well-known in the art (Martin, page 8, column 2, “It helps in determining the need for “trial” treatments.  A diagnostic setup on mounted dental casts is often necessary in patients with tooth-size discrepancies. We can determine the needed changes before our actual treatment;” page 12, column 2, “the orthodontist must know the exact relationship of the condyles at the start of treatment. Only then can the treatment be planned to achieve the goal of a stable condylar position. An articulator is a key to diagnosis and thus helps us to obtain all of the goals”).  Thus, it would have been obvious, in view of Martin, to configure Taub’s method as claimed by using articulator to create a virtual treatment solution.  The motivation is to record and quantify whether the patient occludes in 1 position in harmony with the joints or has a dual bite (Martin, page 10, column 2).

Claim 3 adds into claim 1 [2?] “the patient data comprising a 3D mesh of the patient's oral anatomy, with teeth of the patient being separated, and with or without bite registration materials or devices to position the jaw” (Taub, [0017], [0028]; Martin, page 14, column 1, “we can count on electronic recordings or digital imaging that might make these procedures easier and more accurate”).

Claim 4 adds into claim 1 [2?] “determining a maximum interception position to evaluate the patients occlusion, and functional and balancing interferences” (Taub, [0004], [0013]; Martin, page 8, column 2 “measuring the centric relation-centric occlusion discrepancy in 3 planes of space”, page 10, column 2, “a list of many important reasons for mounting dental casts on an articulator”);

Claim 5 adds into claim 1 [2?] “the orthodontic appliances being selected from the group of customized brackets, lingual / buccal braces, aligners, customized oral devices, corrective oral devices for the patient” (Taub, [0019], [0022]-[0023]; Martin, page 8, column 2, page 10, column 2, “By doing this easy step in diagnosis, we know the limitations even before placing the first bracket”).

Claim 6 adds into claim 1 [2?] “reprinting 3D models to evaluate resultant occlusion in an articulation” (Taub, [0013], [0026]; Martin, page 8, column 2, “It helps in determining the need for “trial” treatments.  A diagnostic setup on mounted dental casts is often necessary in patients with tooth-size discrepancies. We can determine the needed changes before our actual treatment;” page 12, column 2, “the orthodontist must know the exact relationship of the condyles at the start of treatment. Only then can the treatment be planned to achieve the goal of a stable condylar position. An articulator is a key to diagnosis and thus helps us to obtain all of the goals”).

Claim 7 adds into claim 1 [2?] “utilizing a Gnatic replicator to evaluate resultant data” which is well-known in the art to use a Gnathic Replicator to measure and record jaw motion and position during human preconscious (functional) chewing (Gnathology is the study of the masticatory system, including its physiology, functional disturbances, and treatment).

Claim 8 adds into claim 1 [2?] “the step of determining if malocclusion exists by using a maximum interception position to evaluate at least one of 1) the occlusion of the patient, 2) functional interferences, and 3) balancing interferences” (Taub, [0004], [0013], [0019]; Martin, page 12, column 2, “The treatment goal, as stated earlier, is to achieve a musculoskeletal stable position….  it becomes necessary to treat a patient's occlusion, centric relation is the condylar position of choice”).

Claim 9 adds into claim 1 [2?] “the step of combining the functional occlusion data with data of the oral anatomy of the patient to create a virtual treatment solution further comprising a solution selected from the group of: Making the changes manually by changing tooth dimensions, by moving the crowns/roots by centric occlusion or relation; Taking manual measurement by jig or milimetric rules and recording those changes in computer software program; Modifying the physical model, then scanning the model and integrating into the virtual treatment solution” (Taub, [0017], [0019], [0025]; Martin, page 8, column 2, “a list of many important reasons for mounting dental casts on an articulator;” page 12, column 2, “to be able to diagnose and most importantly to treat to this position, the use of articulated dental casts is a necessity. Not just at pretreatment, which is important, but also during treatment to continually evaluate condylar position and to see whether we have obtained orthopedic stability”).

Claim 10 adds into claim 1 [2?] “working in a software planning workflow whereby a STL file of the 3D model is created after the step of creating a treatment plan; transferring the STL files to a virtual articulator to evaluate the bite function during virtual mastication and any corrections needed; Adjusting the 3D model to compensate for any corrections needed” (Standard Tessellation Language STL is a file format commonly used for 3D printing and computer-aided design (CAD); Taub, [0011]-[0012]; Martin, page 8, column 2, “a list of many important reasons for mounting dental casts on an articulator”)

Claim 11 adds into claim 1 [2?] “the step of Acquiring data of oral anatomy of a patient further comprising one or more steps selected from the group: Scanning dental models or physical impressions taken of the teeth of the patient; Acquiring CBCT scan, x-ray, or intraoral scan of the patient's oral anatomy; Acquiring smile design image of the patient; Acquiring craniofacial measurements of the skull and teeth of the patient” (Taub, [0017], [0019]; Martin, page 14, column 1, “we can count on electronic recordings or digital imaging that might make these procedures easier and more accurate”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616